Case 1:19-cv-21148-RNS Document 135 Entered on FLSD Docket 05/20/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.: 19-CV-21148-SCOLA

  BRYAN BOIGRIS,

        Plaintiff,
  v.

  EWC P&T, LLC, a Florida
  limited liability company,

         Defendant.
  _____________________________/

  EWC P&T, LLC,

        Counter-Plaintiff,
  v.

  BRYAN BOIGRIS,

         Counter-Defendant.
  _____________________________/

                             PLAINTIFF’S NOTICE OF APPEAL

       Notice is hereby given that Plaintiff BRYAN BOIGRIS in the above-named case, hereby

  appeals to the United States Court of Appeals for the Eleventh Circuit from the Final

  Judgment (ECF No. 132) entered in this action on the 20th day of April, 2012

  Dated: May 20, 2020.                     Respectfully submitted,

                                           HIRZEL, DREYFUSS & DEMPSEY, PLLC
                                           Counsel for Plaintiff
                                           2333 Brickell Ave, Suite A-1
                                           Miami, Florida 33129-2497
                                           Telephone: (305) 615-1617
                                           Facsimile: (305) 615-1585

                                           By: /s/ Patrick G. Dempsey
                                                  LEON F. HIRZEL
                                                   Florida Bar No. 085966
                                                   hirzel@hddlawfirm.com
                                                   PATRICK G. DEMPSEY
                                                   Florida Bar No. 27676
                                                   dempsey@hddlawfirm.com


                                              1
Case 1:19-cv-21148-RNS Document 135 Entered on FLSD Docket 05/20/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing was served via CM/ECF

  Notification to all parties registered to receive electronic notice on this 20th day of May, 2020.

                                               By: /s/ Patrick G. Dempsey
                                                       PATRICK DEMPSEY




                                                  2
